Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 RJO Global Trust Supplement dated February 1, 2009 to the Prospectus and Disclosure Document dated December 12, 2008 The following information amends the disclosure in the Prospectus and Disclosure Document dated December 12, 2008 (the “Prospectus”).If any statement in this supplement conflicts with a statement in the Prospectus, the statement in this supplement controls. New Trading Advisor Effective February 1, 2009, RJO Global Trust (the “Trust”) added NuWave Investment Management, LLC (“NuWave”) as a trading advisor to the Trust.Information regarding NuWave is provided below.The following tables show the approximate percentage of net assets available for trading allocated to each trading advisor for the benefit of the Trust as of February 1, 2009. Trading Advisor Trading Program Allocation Effective Feb. 1* Abraham Trading, L.P. Trading Diversified 18% AIS Futures Management, LLC Multi Asset Allocation Portfolio 10% Global Advisors, L.P. Commodity Systematic 18% John W. Henry& Company,Inc. Diversified Plus 18% NuWave Investment Management, LLC Combined Futures Portfolio (2X) 18% Peninsula L.P. Tactical Macro 18% * R.J.
